UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1073



JAMES P. MIXON, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; RONALD J. SMITH;
MARTIN HOULIHAN,

                                             Defendants - Appellees,

          and


JAMES SAMPLES; EDWARD SCHARDER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-430-2)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James P. Mixon, Jr., Appellant Pro Se. Michael Anson Rhine, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Mixon, Jr., appeals the district court’s dismissal of

his action against several agents of the Federal Bureau of Inves-

tigation.     We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See Mixon v. United States,

No. CA-98-430-2 (E.D. Va. Oct. 28, 1998; Dec. 28, 1998; Jan. 26,

1999).   We deny Mixon’s motions for the appointment of counsel and

for expedited treatment and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                 2